Exhibit 10.2
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This Amendment No. 1 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of December 28, 2010, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), the entities party
hereto and identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto and identified as a “Company” (together with any of their
respective successors and assigns hereunder, the “Companies”) and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010 among the
parties hereto (the “Original Agreement”).
RECITALS
The parties hereto are parties to the Original Agreement and they now desire to
amend the Original Agreement, subject to the terms and conditions hereof, as
more particularly described herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Amendment. (a) Amendment of Section 7.1. Subject to the terms and
conditions set forth herein, Section 7.1(i)(J) of the Original Agreement is
hereby amended and restated in its entirely to read as follows (solely for
convenience, new language is italicized):
“(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof (other than any Excluded Receivables
described in clause (i) of the definition thereof) and only maintain bank
accounts or other depository accounts to which Seller alone is the account
party;”
(b) Amendment of Section 7.1. Subject to the terms and conditions set forth
herein, Section 7.1 of the Original Agreement is hereby amended by adding
thereto a new subsection (p) as follows:
“(p) General Ledger and Certain Receivables. Such Seller Party shall maintain
its consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale or lease of goods or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code 0100” provided however, that from and
after December 28, 2010 indebtedness or other obligations owed to Originator or
in which Originator has a security interest or other interest arising in
connection with the sale or lease of goods or the rendering of services by the
business previously conducted by businesses acquired by Originator on or after
December 28, 2010 shall not be recorded as part of general ledger category
“company code 0100” until such time, if any, as such indebtedness or other
obligations are originated, serviced and collected in a manner substantially
similar to the Receivables.”
(c) Amendment of Exhibit I. Subject to the terms and conditions set forth
herein, the definition of “Excluded Receivables” in Exhibit I of the Original
Agreement is hereby deleted and replaced with the following (solely for
convenience, new language is italicized):
““Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale or lease of goods or the rendering of
services by Originator and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto, which, in any case (i) General
Electric Capital Corporation has or could finance, fund, purchase or otherwise
acquire pursuant to that certain Agreement, dated October 12, 1998, between
General Electric Capital Corporation and Avnet, Inc or (ii) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code 0100”. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute an Excluded Receivable separate from an Excluded
Receivable consisting of the indebtedness and other rights and obligations
arising from any other transaction; provided, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be an
Excluded Receivable regardless of whether the account debtor or Seller treats
such indebtedness, rights or obligations as a separate payment obligation. For
the avoidance of doubt, ‘Excluded Receivable’ shall include, without limitation,
all such indebtedness and other obligations for which AlliedSignal, Inc. or
Honeywell International Inc. is the account debtor during the period that the
Agreement, dated October 12, 1998, between General Electric Capital Corporation
and Avnet, Inc. is in effect.”

 

2



--------------------------------------------------------------------------------



 



Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:
(a) Amendment. The Agent and each Seller Party shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.
(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties of
each seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such).
(c) No Termination Event or Potential Termination Event. As of the date hereof,
both before and after giving effect to this Amendment, no Termination Event or
Potential Termination Event shall have occurred and be continuing (and by its
execution hereof, each of Seller Party shall be deemed to have represented and
warranted such).
Section 4. Miscellaneous.
(a) Effect; Ratification. The amendment set forth herein is effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Original Agreement or to the “Receivables Purchase Agreement”
shall mean the Original Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.
(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

3



--------------------------------------------------------------------------------



 



(c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsels to the Agent).
(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.
(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.
(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.
(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
(Signature Page Follows)

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

            AVNET RECEIVABLES CORPORATION, as Seller
      By:           Name:           Title:           AVNET, INC., as Servicer
      By:           Name:           Title:           CHARIOT FUNDING LLC, as a
Company
      By:           Authorized Signatory              JPMORGAN CHASE BANK, N.A.,
as a Financial Institution and as Agent
      By:           Name:           Title:      

 

S-1



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC, as a Company
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
a Financial Institution
      By:           Name:           Title:           AMSTERDAM FUNDING
CORPORATION, as a Company
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC, as a
Financial Institution
      By:   RBS SECURITIES INC., as agent    

            By:           Name:           Title:      

 

S-2



--------------------------------------------------------------------------------



 



         

            STARBIRD FUNDING CORPORATION, as a Company
      By:           Name:           Title:           BNP PARIBAS, acting through
its New York Branch, as a Financial Institution
      By:           Name:           Title:               By:           Name:    
      Title:           VICTORY RECEIVABLES CORPORATION, as a Company
      By:           Name:           Title:           THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Financial Institution
      By:           Name:           Title:      

 

S-3



--------------------------------------------------------------------------------



 



         

            ATLANTIC ASSET SECURITIZATION LLC, as a Company
      By:           Name:           Title:               By:           Name:    
      Title:           CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as a Financial Institution
      By:           Name:           Title:               By:           Name:    
      Title:      

 

S-4